Order entered November 6, 2013




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-13-01421-CV

                                AKBAR ALESHA, LLC, Appellant

                                                   V.

                     QUIK-WAY RETAIL ASSOCIATES II, LTD., Appellee

                         On Appeal from the 95th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-01224-D

                                               ORDER
          On October 17, 2013, appellant filed a motion for extension of time to file notice of

appeal.     The timeliness of the notice of appeal was dependent on the trial court granting

appellant’s pending “Rule 306a motion.” See TEX. R. CIV. P. 306a4-5; TEX. R. APP. P. 4.2. On

October 28, 2013, appellant informed the Court that the trial court had denied appellant’s rule

306a motion. Accordingly, we DENY appellant’s extension motion.

          In its extension motion, appellant urged that if the trial court denied its rule 306a motion,

appellant’s notice of appeal could serve as a notice of restricted appeal. See TEX. R. APP. P.

25.1(d)(7), 30. Appellant’s notice of appeal, however, does not comply with the requirements of

a notice of restricted appeal. See id. TEX. R. APP. P. 25.1(d)(7). Accordingly, we ORDER

appellant to file, within ten days of the date of this order, an amended notice of restricted appeal
that is in compliance with the rules. See id. We caution appellant that failure to comply with

this Order will result in dismissal of the appeal without further notice.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE